— Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: The count in the indictment charging defendant with conspiracy in the fourth degree was jurisdictionally defective because it failed to allege an overt act (see, Penal Law § 105.20; People v Russo, 57 AD2d 578). Accordingly, we reverse the conviction of conspiracy in the fourth degree, dismiss that count of the indictment, and vacate the sentence imposed thereon. We find no merit to the other points raised by defendant. (Appeal from judgment of Orleans County Court, Miles, J. — conspiracy, third degree, and other charges.) Present—Denman, J. P., Boomer, Pine, Law-ton and Davis, JJ.